Morphy, J.,

delivered the opinion of the court.
This suit was brought on a promissory note of three thousand seven hundred and twenty dollars. The defendant, after setting forth certain grounds of defence, which he averred to have against the payee, propounded interrogatories to the plaintiff to show that he was not the owner of the note sued on. The neglect of plaintiff to answer the interrogatories, exhibited him, in the court below, in the light of a trustee of the real owners of the note, and opened to defendant all his alleged means of defence against the latter. The jury, who tried the cause, was satisfied that they were unfounded, and gave a verdict for the plaintiff; whereupon, defendant having failed to obtain a new trial, took this appeal.
The record is brought up by the appellee, and he prays for damages in this court.
The meagre testimony adduced on the trial, the repeated affidavits for continuance, and the neglect to bring up the record, so unusual when the suitor expects to obtain the least ■ advantage by the appeal, leave no doubt in our minds that the present one is taken only for delay.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs, and ten per cent, damages on the amount sued on.